     Case 2:18-ap-01381-WB     Doc 32 Filed 05/30/19 Entered 05/30/19 17:23:30                  Desc
                                Main Document    Page 1 of 2


1
2
                                                                      FILED & ENTERED
3
4                                                                           MAY 30 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY tatum      DEPUTY CLERK


7
8
                           UNITED STATES BANKRUPTCY COURT
9
                CENTRAL DISTRICT OF CALIFORNIA—LOS ANGELES DIVISION
10
11   In re:                                         CHAPTER 13

12   MARIO G. CARDONA,                              Case No.: 2:17-bk-22804-WB
                                                    Adv No: 2:18-ap-01381-WB
13
                                               ORDER CONTINUING STATUS
14
                                    Debtor(s). CONFERENCE
15
16                                                  Date:        June 4, 2019
     DANIEL GARZA,                                  Time:        2:00 PM
17                                                  Courtroom:   1375
18                                 Plaintiff(s),
          v.                                        New Hearing Date
                                                    Date:        June 25, 2019
19                                                  Time:        2:00 PM
                                                    Courtroom: 1375
20   MARIO G. CARDONA,
21
22                               Defendant(s).

23
24
               TO ALL INTERESTED PARTIES:
25
26   //
27   //
28




                                                   -1-
     Case 2:18-ap-01381-WB        Doc 32 Filed 05/30/19 Entered 05/30/19 17:23:30              Desc
                                   Main Document    Page 2 of 2


1           IT IS HEREBY ORDERED that the status conference in the above-referenced adversary
2    proceeding is continued to June 25, 2019 at 2:00 p.m. The hearing set for June 4, 2019 at 2:00
3    p.m. is off calendar.
4                                                 ###
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         Date: May 30, 2019

26
27
28




                                                   -2-
